Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communications received 12/23/2021. Claims 18, 20, 24-25 and 27-28 are pending.

Response to Arguments
Applicant’s arguments are respectively considered and are addressed as follows:
Regarding the rejection under 35 USC 112a, the cancellation of claim 26 and the amendment of claim 27 overcome the rejection. The examiner contacted the Attorney of Record to get claim 28 cancelled as well, to overcome the rejection.
Regarding the rejection under 35 USC 112b, the amendments overcome the rejection.
Regarding the prior art rejection, the amendments overcome the rejection.

Examiner’s Amendments 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Attorney of Record Yuefei Ma on 1/21/2022.
Please cancel claim 28. 

Allowed Claims
Claims 18-20, 24-25 and 27 are allowed.

Reason for Allowance

 None of the prior art of the record, alone or in combination with other prior arts of the record discloses claim 18 or claim 27. 
Therefore, claims 18 and 27 are allowed. Claims 20, 24-25 depending from claim 18 are also allowed.
Other relevant prior arts of the records pertinent to the applicant’s disclosure are:
Brickell et al 20130080771 disclose verifying than a device remains a trusted device of a trusted membership group according to a rogue key list of removed member keys.
Jung et al 20090097648 disclose protecting content, revoking user membership or discarding the key associated with the user based on a revocation list.
Douglis et al 10007809 disclose encrypting data with a key specific to the data, re-encrypting the data with other key, invalidating data associated with a user or organization by destroying the associated key.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138. The examiner can normally be reached Monday-Friday 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        1/24/2022